DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/14/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 37 and 38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are directed to a method.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 34-36, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 34-36 are directed to the abstract idea of retail traffic analysis.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 34, claim 34 recites providing and receiving data; receiving a request, the request including an instruction to generate an intelligence model related to a particular physical retail environment, the request identifying a key performance indicator related to the particular physical retail environment to be analyzed; extracting data corresponding to parameters of the key performance indicator from received, the parameters including at least two of customer traffic paths, number of customers, product location, product types, line times, number of people in line, number of cashiers, transaction times and deriving traffic patterns from the video data; storing the extracted data; calculating, continually and in real time, using algorithms for machine learning processes, the key performance indicator according to the extracted data as the data is received and stored; and presenting a visual representation of the intelligence model based on the key performance indicator to the user, wherein the user can adjust key logistical operations of the retail environment based on the visual representation.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place (including marketing or sales activities or behaviors), notably retail traffic analysis.
	Furthermore, the mere recitation of machine learning processes does not take the claim out of the certain methods of organizing human activity and mental processes.
	Accordingly, the claim recites an abstract idea and dependent claims 35-36 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a central processing unit, a graphical user interface, memory and at least two cameras. The central processing unit, a graphical user interface, memory and at least two cameras are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 34 includes various elements that are not directed to the abstract idea under 2A. These elements include a central processing unit, a graphical user interface, memory, at least two cameras and the generic computing elements described in the Applicant's specification in at least Para 0026-0032. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receiving and storing limitations recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claim 34 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 37, it is directed to a system, however the claims are directed to a judicial exception without significantly more. Claim 37 is directed to the abstract idea of retail traffic analysis.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 37, claim 37 recites receiving a request, the request including an instruction to generate an intelligence model related to a particular physical retail environment, the request identifying a key performance indicator related to the particular physical retail environment to be analyzed; extracting data corresponding to parameters of the key performance indicator from data received, the parameters including at least two of customer traffic paths, number of customers, product location, product types, line times, number of people in line, number of cashiers, transaction times and deriving traffic patterns from the video data; storing the extracted data; calculating, continually and in real time, using algorithms for machine learning processes, the key performance indicator according to the extracted data as the data is received and stored; and presenting a visual representation of the intelligence model based on the key performance indicator to the user, wherein the user can adjust key logistical operations of the retail environment based on the visual representation.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place (including marketing or sales activities or behaviors), notably retail traffic analysis.
	Furthermore, the mere recitation of machine learning processes does not take the claim out of the certain methods of organizing human activity and mental processes.
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a central processing unit, a graphical user interface, memory and at least two cameras. The central processing unit, a graphical user interface, memory and at least two cameras are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 37 includes various elements that are not directed to the abstract idea under 2A. These elements include a central processing unit, a graphical user interface, memory, at least two cameras and the generic computing elements described in the Applicant's specification in at least Para 0026-0032. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receiving and storing limitations recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claim 37 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 38, it is directed to a computer readable medium, however the claims are directed to a judicial exception without significantly more. Claim 38 is directed to the abstract idea of retail traffic analysis.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 38, claim 38 recites receiving a request, the request including an instruction to generate an intelligence model related to a particular physical retail environment, the request identifying a key performance indicator related to the particular physical retail environment to be analyzed; extracting data corresponding to parameters of the key performance indicator from camera data received, the parameters including at least two of customer traffic paths, number of customers, product location, product types, line times, number of people in line, number of cashiers, transaction times and deriving traffic patterns from the video data; storing the extracted data; calculating, continually and in real time, using algorithms for machine learning processes, the key performance indicator according to the extracted data as the data is received and stored; and presenting a visual representation of the intelligence model based on the key performance indicator to the user, wherein the user can adjust key logistical operations of the retail environment based on the visual representation.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions taking place (including marketing or sales activities or behaviors), notably retail traffic analysis.
	Furthermore, the mere recitation of machine learning processes does not take the claim out of the certain methods of organizing human activity and mental processes.
	Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a central processing unit, a graphical user interface, memory and at least two cameras. The central processing unit, a graphical user interface, memory and at least two cameras are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 38 includes various elements that are not directed to the abstract idea under 2A. These elements include a central processing unit, a graphical user interface, memory, at least two cameras and the generic computing elements described in the Applicant's specification in at least Para 0026-0032. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the receiving and storing limitations recites computer functions that the courts have recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claim 38 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2015/0235237 A1) in view of Redman (US 2006/0010027 A1) further in view of Lee et al. (US 2013/0017561 A1).
	Regarding Claim 1, Shaw teaches the limitations of Claim 1 which states
	providing a central processing unit communicatively coupled to the graphical user interface, and operatively connected to at least two cameras to receive data from the at least two cameras (Shaw: Para 0077-0079, 0092 via FIG. 3B shows a schematic overview of a system for analyzing interactions between different types of subjects in a real space. In a specific embodiment, the real space is a store and the subjects are people (e.g., customers and salespersons) in the store. This diagram shows a set of cameras 322 and wireless access points (APs) or routers 323 that are positioned in the store. Although this example shows a single access point, there can be at least three access points. In an implementation, the system receives and records video 324 captured by the cameras. The recorded video may include both the customers and salespersons. The system analyzes the video in order to generate video tracks 325 representing the movement paths of the customers and salespersons. The access points are used to track tags carried by the salespersons. The tracking of the tags is used to generate Wi-Fi tracks representing the movement paths of the salespersons. The system compares the Wi-Fi and video tracks to identify people 326. More particularly, in a specific implementation, the tracks are compared in order to distinguish, segregate, label, or identify which video tracks are associated with salespersons and which video tracks are associated with customers. Knowing which track is a customer and which track is a salesperson allows for examining customer behavior, identifying the number of customers who entered the store, and much more. In particular, an aggregation module 327 can analyze the identified tracks to provide information about interactions between the customers and salespersons. The system can process and present the information 328 to a user such as the store owner or manager. Referring now to FIG. 3E, this Figure shows an overall flow 345 for video-based tracking. In brief, in a step 346, a set of video cameras independently track subjects of the first and second types. In other words, a first video camera tracks subjects of the first type and subjects of the second type. A second video camera, operating independently of the first video camera, similarly tracks subjects of the first type and subjects of the second type. In a step 347, tracks from each camera are projected onto a floor plan of the store. In a step 348, the system joins tracks (i.e., video tracks) representing a same subject into a single video track); 
	receiving a request at the central processing unit from a user via the graphical user interface, the request including an instruction to generate an intelligence model related to a particular physical retail environment, the request identifying a key performance indicator related to the particular physical retail environment to be analyzed (Shaw: Para 0086-0087 via The track identification and intelligence system uses the Wi-Fi-based tracking of salespersons to identify which of the video-based tracks are salespersons and which of the video-based tracks are customers. For example, the system can compare a Wi-Fi-based salesperson track with a video-based track. If features of the Wi-Fi based salesperson track correspond to features of the video-based track, the system can tag or label the video-based track as being that of a salesperson. Once the tracks are labeled, the system can perform data analysis (e.g., interaction analysis). The analysis can include trend analysis, resource utilization analysis, workforce productivity analysis, event correlation (e.g., correlating customer assistance with customer purchases), anomaly detection, threshold violation detection, or traffic flow analysis--just to name a few examples. The reporting system acts as a user interface to the system for displaying reports and results from the analysis. Reports may be shown graphically such as on an electronic screen, printed on paper, or both);
	wherein the at least two cameras are an infrared camera and at least one of a video camera or a still camera (Shaw: Para 0096, 0103 via FIG. 4 shows a simplified block diagram of an environment incorporating a system for video-based tracking of subjects through a real world physical space 405. As shown in FIG. 4, the real space 405 may include first and second cameras 410A and 410B. The first camera captures a first view 415A of a portion of the real space. The second camera captures a second view 415B of another portion of the real space. Within the real space there can be a set of subjects including a first subject 420A, a second subject 420B, and a third subject 420C. A first path 425A represents a path of the first subject moving through the real space. A second path 425B represents a path of the second subject moving through the real space. A third path 425C represents a path of the third subject moving through the real space. Some examples of the different type of cameras that may be used with the system include bullet cameras, dome cameras, covert cameras, outdoor cameras, day/night cameras, varifocal cameras, network/IP cameras, wireless cameras, PTZ cameras, speed domes, high-definition cameras, infrared cameras, and many others); 
	storing the extracted data in memory communicatively coupled to the central processing unit (Shaw: Para 0098 via In an embodiment, the cameras are connected through communication links 427 or a communication network to a system 430 that collects and analyzes the video feeds captured by the cameras. The system includes a configuration server 435, a track processing server 440, and storage including a database 445 for storing tracks, and a database 447 for storing matched tracks).
	However, Shaw does not explicitly disclose the limitation of Claim 1 which states extracting data corresponding to parameters of the key performance indicator from camera data received from the at least two cameras, the parameters including at least two of customer traffic paths, number of customers, product location, product types, line times, number of people in line, number of cashiers, transaction times and deriving traffic patterns from the video data.
	Redman though, with the teachings of Shaw, teaches of
	extracting data corresponding to parameters of the key performance indicator from camera data received from the at least two cameras, the parameters including at least two of customer traffic paths, number of customers, product location, product types, line times, number of people in line, number of cashiers, transaction times and deriving traffic patterns from the video data (Redman: Para 0014, 0016, 0022, 0025 via These methods reveal the real-time experience of a customer as he makes his way through a store. Path data, the path of the customer or the timing of the journey through a store, which may include time spent lingering in different segments of the path, is highly indicative of customer motivations and aversions. The aggregate path data of shoppers is referred to herein as traffic data or traffic patterns which, if such data were available, can indicate whether there is a specific impediment to sales, generally or at a particular location in the store and the success of various strategies to induce the purchase of products by a customer. Such data might also be correlated to various ancillary factors, such as the weather, relative product placement, product price, the time of day and other exemplary factors, such as those recited above, to determine an optimal product inducement to promote sales of a product. These methods reveal the real-time experience of a customer as he makes his way through a store. Path data, the path of the customer or the timing of the journey through a store, which may include time spent lingering in different segments of the path, is highly indicative of customer motivations and aversions. The aggregate path data of shoppers is referred to herein as traffic data or traffic patterns which, if such data were available, can indicate whether there is a specific impediment to sales, generally or at a particular location in the store and the success of various strategies to induce the purchase of products by a customer. Such data might also be correlated to various ancillary factors, such as the weather, relative product placement, product price, the time of day and other exemplary factors, such as those recited above, to determine an optimal product inducement to promote sales of a product. An optimal solution to this problem then would include an apparatus, method and system for recording the traffic paths and patterns of purchasers during store visits. Customer needs might be met by the path data indicating a customer is waiting for service at a location in the store, or the gathering of a given number of customers, a critical mass, at a given location. The store may deploy additional store assets or employees to that location to attend to the customers. A solution to the above problem has been devised. Customer movement is tracked and recorded to obtain the traffic pattern of customers. Data reflecting individual customer movement is gathered by tracking the movement of an individual customer, referred to herein as path data. Path data includes the locations visited by an individual customer, and may include the amount of time spent by a customer at a location in the store, the time of day a customer spends at a location in the store, and the date a customer spends time at a location in the store. Other location and temporal data of a customer's path is included in the definition of path data as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaw with the teachings of Redman in order to have extracting data corresponding to parameters of the key performance indicator from camera data received from the at least two cameras, the parameters including at least two of customer traffic paths, number of customers, product location, product types, line times, number of people in line, number of cashiers, transaction times and deriving traffic patterns from the video data. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthemore, Shaw does not explicitly disclose the limitations of Claim 34 which state calculating, continually and in real time, using algorithms for machine learning processes, the key performance indicator according to the extracted data as the data is received and stored; and presenting a visual representation of the intelligence model based on the key performance indicator to the user via the graphical user interface, wherein the user can adjust key logistical operations of the retail environment based on the visual representation.
	Lee though, with the teachings of Shaw/Redman, teaches of
	calculating, continually and in real time, using algorithms for machine learning processes, the key performance indicator according to the extracted data as the data is received and stored (Lee: Para 0044-0051, 0115 via Major cost burdens in retail industry come from theft, return fraud and false injury/workman's compensation claims. Thus, a non-limiting aspect of the disclosure provides a feasible and efficient way to: [0045] a. record these events, [0046] b. correlate and determine which abnormal events occurred based on event sequences, [0047] c. remotely monitor the correlated events and media contents, [0048] d. organize for fast search of event information data, [0049] e. retrieve and display correlated information of a particular event with annotation, and/or [0050] f. provide an alarm notification event flexibly and efficiently. The auto-learning step includes two step processes. First, each agent 32, 34, 36, 38 and 40 collects event data from its respective sensor 42, 44, 46, 48, 50 used at a site and learns a normal pattern from a selected subset of the input and output of a selected sensor 42, 44, 46, 48, 50. Each event is given an abnormality score. The data mining is done automatically without human intervention. After the abnormality score is generated, only medium and high abnormal scores are sent to the abnormality event sequence correlation server (ACS) 52, schematically shown in FIG. 3. The ACS 52 translates the abnormal activities (e.g., abnormal customer order requests) using a mining agent which scores the abnormal behavior based on the abnormality that the behaviors of, e.g., a customer, a worker, or a drive thru car in the form of time-space distributions. Once the event is ranked based on the score, it establishes a common reference for the abnormality between different types of the events); and 
	presenting a visual representation of the intelligence model based on the key performance indicator to the user via the graphical user interface, wherein the user can adjust key logistical operations of the retail environment based on the visual representation (Lee: Para 0066, 0133-0139, 0212 via The display may display real-time queue performance statistics and visual alerts to indicate an increased load on a queue based on the real-time queue status and the cashier's expected work performance. The display may also communicate each queue status to an individual such as a manager by at least one of visual and audio rendering. The system collects multiple types of statistics from location information, estimated arrival time, and order processing workflow status. Using input and output of multiple sensors, the system can perform analyses that are not easy for a manager or worker to do manually, for example: [0134] A. Abnormally fast arrival of vehicles beyond regular service rate in a drive-thru can be detected by video before the order is entered into the POS system. The system can alert the worker (who may be wearing special eyeglasses which also displays real-time store operations data, such as number of cars, and orders, or who may be viewing a real-time display to speed up a worker's order processing, etc.) to speed up the order processing rate or manager to put extra resources for the drive thru. [0135] B. Abnormal order of large number of particular items (e.g., a hamburger), would require attention from kitchen to balance the large order with other shorter orders so that the large order does not block the order processing of other customers' orders. [0136] C. Abnormally high balking rate (i.e., when a customer or vehicle bails out of an order queue) under the normal arrival may indicate that some site operation error might need attention. [0137] D. Abnormal long arrival interval may be due to a traffic jam. [0138] E. Abnormally high product return rate may have a high probability of a phantom return (e.g., when a customer receives a return form an item that was not actually returned) for loss prevention. [0139] F. Abnormally low customer lingering time in a region of the site may indicate a problem with merchandise placement. Referring to FIG. 17 (which is a variation of FIGS. 2-3), an aspect of the disclosure also provides an automated multimedia event journal server (EJS) 230, which may be used with any of the above-described features, which automates the creation of application-specific recorded multimedia annotation via event sensor sources, including but not limited to POS 44, video 44, unified communication (UC) 46, site access control 48 and facility/eco control 50, CRM 210, sound recorder 212, biometric sensor 214, location sensor 216 and the like. The EJS 230 provides similar functionality (e.g., event sequence mining) of the ADS; however, the EJS also provides a multimedia event journal displayable as a business intelligence (BI) dashboard 232 (shown in FIG. 18) to display composite events made up of sub-events to allow a user to easily identify site abnormalities and take the appropriate action, as further described below. The EJS 230 is able to define application specific-events, and may be customized by the user. Also, the EJS 230 is able to define the manner in which annotation data from events and sub-events is collected, and is further able to retrieve related incidents of multimedia data efficiently in a unified view. The EJS 230 is based on the above-described event sequence mining to determine frequent episodes from collected event data and generate sequence models for detection of known sequences as well as abnormalities).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaw/Redman, with the teachings of Lee in order to have calculating, continually and in real time, using algorithms for machine learning processes, the key performance indicator according to the extracted data as the data is received and stored; and presenting a visual representation of the intelligence model based on the key performance indicator to the user via the graphical user interface, wherein the user can adjust key logistical operations of the retail environment based on the visual representation. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 36, the combination of Shaw/Redman/Lee teaches the limitation of Claim 36 which states wherein the central processing unit is further operatively coupled to at least one of a cashier input, transactional records, and store layout information (Shaw: Para 0272 via Some other examples of metrics include traffic to a particular location in the store (e.g., traffic past a particular display), engagement (e.g., measurement of how well sales staff is engaging customers), sales per square foot, comparable-store sales (e.g., year-over-year sales performance), average sale per customer or transaction, cost of goods sold, markup percentage, inventory to sales ratio, average age of inventory, wages paid to actual sales, customer retention (e.g., number of repeat purchases divided by number of first time purchases), product performance (e.g., ranked listing of products by sales revenue), sales growth (e.g., previous period sales revenue divided by current period sales revenue), demographic metrics (e.g., total revenue per age, sex, or location), sales per sales associate (e.g., actual sales per associate per time period), or average purchase value (e.g., total sales divided by number of sales)--just to name a few examples).
	Regarding Claim 37, it is analogous to Claim 34 and is rejected for the same reasons. 
	Regarding Claim 38, it is analogous to Claim 34 and is rejected for the same reasons.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US 2015/0235237 A1) in view of Redman (US 2006/0010027 A1) in view of Lee et al. (US 2013/0017561 A1) further in view of Goulart (US 2016/0253740 A1).
	Regarding Claim 35, while the combination of Shaw/Redman/Lee teaches the limitations of Claim 34, it does not explicitly disclose the limitations of Claim 35 which state wherein the visual representation includes a heat/path map conveying in map or image form, information about traffic patterns and stay times of an area of the particular physical retail environment and the key performance indicator is generated by the central processing unit at least analyzing and comparing the heat/path map to at least one prior heat/path map.
	Goulart though, with the teachings of Shaw/Redman/Lee, teaches of
	wherein the visual representation includes a heat/path map conveying in map or image form, information about traffic patterns and stay times of an area of the particular physical retail environment and the key performance indicator is generated by the central processing unit at least analyzing and comparing the heat/path map to at least one prior heat/path map (Goulart: Para 0057-0058, 0087-0090 via The heat map database 124 can store a plurality of heat maps of the retail location that are generated over time. A series of heat maps of the retail location can be stored in the heat map database 124. Each of the heat maps can be generated at different times. Each of the heat maps can be generated at different times. Each of the heat maps can be correlated to the time of the day that the heat map was generated. Each heat map can be correlated to other data as well, such the day of the week, the weather, the month, the employees on duty, the geographical location of the store, and the locations of products within the store. Heat maps from more than one store can be compared to one another to identify trends in crowd formation. At step 506, a heat map can be generated based on the crowd sizes in each region. The heat map is a visual or graphic representation that is indicative of the amount of people in each of the regions. As set forth above, FIG. 3 is an exemplary heat map. The heat map generation module 112 can use different colors to represent different levels of crowding. For example, an absence of color can represent empty regions of the retail location or regions in which the number of people is not viewed as overcrowded. In some embodiments, the heat map generation module 112 can annotate the map using symbols, patterns, or words to indicate the relative crowdedness of each region. In some embodiments, the heat map generation module 112 can generate the heat map to display specific numbers, such as the estimated number of people in each region. In some embodiments, the step of generating the heat map can include continuously updating the heat map. Embodiments of the present disclosure can alter a distribution of employees available for service to customers in the retail store in response to the identification of an overcrowded region. In some embodiments, the distribution of employees can be altered by operation 508 in which the number of employees available for service to customers is increased in response to the identification of an overcrowded region in one or more of the plurality of stored heat maps. Operation 508 applies historical data contained in stored heat maps to proactively or preemptively address overcrowding through employee deployment. For example, operation 508 can be executed by offering part-time or on-call employees' work shifts when overcrowding is expected based on data in the stored heat maps. Operation 508 is optional and not required of embodiments of the present disclosure. At step 510, the respective efficiencies of employees working together in an area of the store are matched to reduce the likelihood that overcrowding will occur. Relatively slow employees can be matched with relatively quick employees so that an area of the retail location is not supported exclusively by relatively slow employees. The employees on duty when a heat map is generated can be correlated to the heat map. Further, each employee can be correlated, with the processing device 110, with any overcrowded region in the heat maps stored in the heat map database 124. For example, individual checkout lines can be regions of the heat map. Particular cashiers can be correlated to occurrences of overcrowding displayed in a heat map. In other words, heat maps can reveal that a particular cashier is relatively slow and overcrowding tends to occur more frequently at that cashier's checkout line. The data in the heat maps stored in the heat map database 124 can thus be analyzed to monitor the efficiency of an employee).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaw/Redman/Lee with the teachings of Goulart in order to have wherein the visual representation includes a heat/path map conveying in map or image form, information about traffic patterns and stay times of an area of the particular physical retail environment and the key performance indicator is generated by the central processing unit at least analyzing and comparing the heat/path map to at least one prior heat/path map. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goulart (US 2014/0172477 A1) Method, System And Program Product For Measuring Customer Preferences And Needs With Traffic Pattern Analysis
Goulart (US 2014/0172476 A1) TECHNIQUES FOR GENERATING A HEAT MAP OF A RETAIL LOCATION
Zenor et al. (US 8,229,781 B2) Systems And Apparatus To Determine Shopper Traffic In Retail Environments
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623